Fourth Court of Appeals
                                San Antonio, Texas
                                      April 14, 2015

                                   No. 04-14-00494-CV

                  UNITED PARCEL SERVICE, INC. and Roland Leal,
                                 Appellants

                                            v.

  Robert Scott RANKIN, Individually, Rachelle Rankin, Individually and as Next Friend for
                 Avery Rankin, Kara Rankin, and Samuel Rankin, Minors,
                                       Appellees

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-07922
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
       Appellant/Cross-Appellees' Motion for Leave to File Reply to New Argument in Cross-
Appellants' Reply Brief is hereby GRANTED.

      It is so ORDERED on April 14, 2015.


                                                 PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court